Title: To George Washington from William Thomas, 5 May 1793
From: Thomas, William
To: Washington, George

 

Sir
Baltimore May 5th 1793

I had the Honor (through the recomendation of Capt. Barney) to be appointed Second Mate of the Maryland Cutter under the Command of Capt. Gross in Which capacity I acted until his Resignation, in July last—Our first Mate Capt. Porter Was then promoted to the command Since Which time I have Done the Duty of first Mate and in fact have been the only Acting Mate on board As Mister Forbes our third Mate Was Suspended Soon After Capt. Porter Was Appointed to the Command—the Duty of the Vessell in course has fallen perticularly hard on me and to be Allow’d only Second Mates pay for Doing the Whole Duty of the Vessell is A hardship I hope your Goodness Will Redress.
I Stated my Situation to the Secretary of the Treasury last Fall by letter but As ten Months has elaps’d Without my being noticed I make bold to address you My Self in hopes you Will consider My perticula⟨r⟩ Situation and Allow me the compensation Due for my past Services—I Am Sir your Most Obedient Servant

William Thomas

